DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
roadway alert device  in claims 1-8, 13, 15, and 19-20. The corresponding structure maybe found in ¶¶ [0010] – [0011].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Regarding claims 8-14: the one or more computer readable storage media are interpreted to be non-transitory based on the disclosure in the specification in ¶ [0023] “…A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b)
Claim 13 recites the limitation "wherein " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Latapie (PG-Pub. US 20210042532) in view of Matsuoka (PG-Pub. US 20170072853).
Regarding claim 1:
Latapie teaches: a method for smart roadway alerts (¶ [0120] “FIG. 11 illustrates an example simplified procedure 1100 for analyzing video data”), comprising: 
receiving, by a roadway alert device (¶ [0120] “…step 1110 where, as described in greater detail above, the service may receive video data captured by one or more cameras at a particular location” also see ¶ [0037]);
decoding, by the roadway alert device, the video stream to extract a set of video frames (this step merely extracts frames from the video data which is an Insignificant pre-solution and is implied to be done when analyzing any video data. Latapie in ¶ [0121] “In various embodiments, the service may apply one or more deep learning models to portions of the video data, to identify objects within different portions of a video frame”. Therefore, a video frame must be extracted in order to process it. Also, see  (MPEP 2106.05(g); Insignificant Extra-Solution Activity));
analyzing, by the roadway alert device, the set of video frames to detect one or more risk events (¶ [0121] “At step 1115, as detailed above, the service may apply a neural network-based model to portions of the video data, to identify objects within the video data... For example, in the case of a pedestrian, the corresponding tracklet may indicate the trajectory or other information regarding the pedestrian over time [similar to detecting risk events]“; ¶ [0122] “At step 1120, as detailed above, the service may map outputs of the model of step 1115 to symbols using a conceptual space…For example, the service may virtually change a focus of attention for a given region/portion of the video data, thereby allowing the service to better learn about different objects, their characteristics, and relationships” Also see ¶¶ [0040] – [0041]);
generating, by the roadway alert device, a risk alert for each of the one or more risk events (¶ [0123] “At step 1125, the service may apply a symbolic reasoning engine to the symbols, to generate an alert, as described in greater detail above…For example, such an alert may indicate the availability of an item on a retail shelf, a hazardous condition present in the video, etc.” Also see ¶ [0057]);
sending, by the roadway alert device, the risk alert (¶ [0124] “At step 1130, as detailed above, the service may send the alert to a user interface in conjunction with the video data. This allows the user to quickly assess the situation and respond to the alert, as needed [the user can be a driver in a vehicle]” Also see ¶ [0057]).
Latapie does not specifically teach that the roadway alert device coupled to a vehicle and sending the risk alert to the vehicle. 
However, in a related field, Matsuoka teaches: the roadway alert device coupled to a vehicle (FIG. 1, In vehicle device 90, ¶ [0036] “The wireless communication device 22 sends object detection information and road linear information to the in-vehicle device 90 at a predetermined cycle as intersection information”);
sending the risk alert to the vehicle (¶ [0088] “FIG. 8 illustrates an example of the alarm image 170a output from the output device 104. The alarm output unit 148 outputs, from the output device 104, the alarm image 170a including information indicating that a detection target by the roadside machine 10 is an oncoming vehicle and a person. The alarm image 170a includes patterns (symbols) of a vehicle and a pedestrian with letters of “watch out for right turn”).

    PNG
    media_image1.png
    564
    418
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Latapie to incorporate the teachings of Matsuoka by including: the alert device is coupled to the vehicle and sending the alert to the vehicle in order to alert the driver of a vehicle of any potential risks, and instruct the driver to take a proactive action to avoid a potential collusion for example as disclosed by Matsuoka in ¶ [0090].

Regarding claim 2:
Latapie in view of Matsuoka teaches: the method of claim 1 as applied above. 
Latapie further teaches: wherein the analyzing of the set of video frames to detect the one or more risk events comprises:
performing, by the roadway alert device, an object recognition of an object in the set of video frames (¶ [0121] At step 1115, as detailed above, the service may apply a neural network-based model to portions of the video data, to identify objects within the video data. In various embodiments, the service may apply one or more deep learning models to portions of the video data, to identify objects within different portions of a video frame);
using a machine learning system, processing, by the roadway alert device, information for the object (¶ [0121] “At step 1115, as detailed above, the service may apply a neural network-based model to portions of the video data, to identify objects within the video data. In various embodiments, the service may apply one or more deep learning models to portions of the video data, to identify objects within different portions of a video frame; ¶ [0119] “Using the above seed ontology, the DFRE architecture 400/400a can identify not only objects (e.g., people, cars, bike lanes, etc.), but also anomalous conditions such as jaywalking, blocked bike lanes, and the like.”); and
predicting, by the roadway alert device using the machine learning system, a probability that the one or more risk events exist for the object in the set of video frames (¶ [0123] “At step 1125, the service may apply a symbolic reasoning engine to the symbols, to generate an alert, as described in greater detail above.”; ¶ [0113] “…As shown, different objects such as people/pedestrians and vehicles were first identified. Then, based on the symbolic reasoning of the reasoning engine, an inference was made [similar to predicting a probability] that a particular person in frame 910 is jaywalking [similar one or more risk events exist]. In turn, the prototype generated alert 912 as an overlay for frame 910, for presentation to a user via a user interface (e.g., a display); ¶ [0119] “Using the above seed ontology, the DFRE architecture 400/400a can identify not only objects (e.g., people, cars, bike lanes, etc.), but also anomalous conditions such as jaywalking, blocked bike lanes, and the like.”” Note: the current application discloses in ¶ [0012] “…the analytics engine 113 processes the information for the recognized objects and predicts a probability that a risk event exists. A risk event exists when the objects in the video frame poses a safety risk for the vehicle 120. A safety risk can include, but is not limited to, a projected collision between the vehicle 120 and an object or the object obstructing the projected path of the vehicle 120.” ).

Regarding claim 3:
Latapie in view of Matsuoka teaches: the method of claim 2 as applied above. 
Latapie further teaches: wherein a risk event exists when the object in the set of video frames poses a safety risk for the vehicle (¶ [0113] “…As shown, different objects such as people/pedestrians and vehicles were first identified. Then, based on the symbolic reasoning of the reasoning engine, an inference was made that a particular person in frame 910 is jaywalking [one or more risk events exist]. In turn, the prototype generated alert 912 as an overlay for frame 910, for presentation to a user via a user interface (e.g., a display); ¶ [0119] “Using the above seed ontology, the DFRE architecture 400/400a can identify not only objects (e.g., people, cars, bike lanes, etc.), but also anomalous conditions such as jaywalking, blocked bike lanes, and the like.” Jaywalking is one example of a risk event that poses a safety risk for a vehicle.
Note: the current application discloses in ¶ [0012] “…the analytics engine 113 processes the information for the recognized objects and predicts a probability that a risk event exists. A risk event exists when the objects in the video frame poses a safety risk for the vehicle 120. A safety risk can include, but is not limited to, a projected collision between the vehicle 120 and an object or the object obstructing the projected path of the vehicle 120.”).
Regarding claims 8 and 15: the claim limitations are similar to those of claim 1; therefore, rejected in the same manner as applied above. 
Regarding claims 9 and 16: the claim limitations are similar to those of claim 2; therefore, rejected in the same manner as applied above. 
Regarding claims 10 and 17: the claim limitations are similar to those of claim 3; therefore, rejected in the same manner as applied above. 

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Latapie (PG-Pub. US 20210042532) in view of Matsuoka (PG-Pub. US 20170072853) and further in view of Li (US Patent 10661795).
Regarding claim 4:
Latapie in view of Matsuoka teaches: the method of claim 1 as applied above. 
While Matsuoka further teaches: calculating an object speed and direction (¶ [0030] and ¶ [0031]); calculating own vehicle speed and direction (¶ [0054] and ¶ [0057]), and generating an alarm based on this information ( FIG. 12, step S18 and 20; ¶ [0125]).
Latapie in view of Matsuoka teaches does not specifically teach: wherein the analyzing of the set of video frames to detect the one or more risk events further comprises: calculating, by the roadway alert device, a first speed and a first direction of motion of the object using the set of video frames; calculating, by the roadway alert device, a second speed and a second direction of motion of the vehicle; and predicting, by the roadway alert device, the probability that the one or more risk events exist for the object and the vehicle based on the first speed, the first direction, the second speed, and the second direction.
However, in a related field, Li teaches: calculating, by the roadway alert device, a first speed and a first direction of motion of the object using the set of video frames (column 6, lines 14-21. “…For example, the collision detection platform can determine, across multiple frames of the video data and/or from user device data, that the individual is traveling across a cross-walk associated with the roadway at a particular time, a speed at which the individual is travelling across the cross-walk, and/or the like”);
calculating, by the roadway alert device, a second speed and a second direction of motion of the vehicle (columns 5, line 65 – column 6, line 4. “…For example, the collision detection platform can determine, across multiple frames of the video data and/or from vehicle data, that the vehicle is traveling in a direction of a cross-walk (or through the cross-walk) associated with the roadway at a particular speed.”);
and predicting, by the roadway alert device, the probability that the one or more risk events exist for the object and the vehicle based on the first speed, the first direction, the second speed, and the second direction (column 6, lines 58-65. “the collision detection platform can detect a potential collision between the vehicle and the individual. For example, the collision detection platform can detect the potential collision after determining the first location and movement of the vehicle, after determining the second location and movement of the individual, after determining a protective zone around the individual and/or the vehicle in the video data, and/or the like.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Latapie in view of  Matsuoka to incorporate the teachings of Li by including wherein the analyzing of the set of video frames to 
Regarding claim 11: the claim limitations are similar to those of claim 4; therefore, rejected in the same manner as applied above. 

Claims 5, 7, 12, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Latapie (PG-Pub. US 20210042532) in view of Matsuoka (PG-Pub. US 20170072853) and further in view of Sempuku (PG-Pub. US 20150015712).
Regarding claim 5:
Latapie in view of Matsuoka teaches: the method of claim 1 as applied above. 
While Latapie further teaches: ¶ [0099] “For example, in the case of smart city cameras, these inferences could help to identify any or all of the following: ¶ [0100] “A person jaywalking”; ¶  [0101] “A person in a bike lane”; ¶ [0102] “A potential collision between two cars”; ¶ [0103]; “A potential collision between a bike and a car”; ¶ [0104] “A potential collision between a person and a car”.

However, in a related field, Sempuku teaches: detecting, by the roadway alert device, a plurality of risk events from the set of video frames (¶ [0162] “…However, in Embodiment 5, such a case will be described where, when a plurality of the collision-risk targets are set by the collision-risk target setting section 5”);
and prioritizing, by the roadway alert device, the plurality of risk events based on a set of preconfigured parameters (¶ [0162] “…the risk degree calculation section 4 calculates each degree of risk taking further into consideration, types of the plural collision-risk targets, actions of the plural collision-risk targets and the own vehicle, and/or a road configuration stored in a not-shown map database; then the warning image determination section 6 assigns priorities for the plural collision-risk targets according to their degrees of risk calculated by the collision-risk target setting section 5”; note: the preconfigured parameters are explained in ¶¶ [0165] – [0177]; ¶ [0167] “For example, when the collision-risk targets are a passenger vehicle and a pedestrian, the priority for the case of the human is made higher than the priority for the case of the passenger vehicle.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Latapie in view of  Matsuoka to incorporate the teachings of Sempuku by including: detecting, by the roadway alert device, a plurality of risk events from the set of video frames; and prioritizing, by the roadway alert 

Regarding claim 7:
Latapie in view of Matsuoka teaches: the method of claim 1 as applied above. 
Latapie in view of Matsuoka does not specifically teaches: prioritizing, by the roadway alert device, the one or more risk events and the one or more second risk events based on a set of preconfigured parameters.
However, Sempuku teaches: prioritizing, by the roadway alert device, the one or more risk events and the one or more second risk events based on a set of preconfigured parameters (¶ [0162] “…the risk degree calculation section 4 calculates each degree of risk taking further into consideration, types of the plural collision-risk targets, actions of the plural collision-risk targets and the own vehicle, and/or a road configuration stored in a not-shown map database; then the warning image determination section 6 assigns priorities for the plural collision-risk targets according to their degrees of risk calculated by the collision-risk target setting section 5”; note: the preconfigured parameters are explained in ¶¶ [0165] – [0177]; ¶ [0167] “For example, when the collision-risk targets are a passenger vehicle and a pedestrian, the priority for the case of the human is made higher than the priority for the case of the passenger vehicle.”).


    PNG
    media_image2.png
    611
    753
    media_image2.png
    Greyscale
In one instance, replacing the video sensor 1 in FIG. 1 of Sempuku with detection sensors (14a-14c and 16a-16c) in FIG. 2 of Matsuoka is a matter of obviousness to one skilled in the art and it leads to a predictable result of prioritizing the risk events from analyzed from multiple videos captured by multiple cameras simultaneously without any undue experimentation.  

Regarding claims 12 and 18: the claim limitations are similar to those of claim 5; therefore, rejected in the same manner as applied above. 
Regarding claims 14 and 20: the claim limitations are similar to those of claim 7; therefore, rejected in the same manner as applied above. 

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Latapie (PG-Pub. US 20210042532) in view of Matsuoka (PG-Pub. US 20170072853) and further in view of Okumura (PG-Pub. US 20170069090).
Regarding claim 6:
Latapie in view of Matsuoka teaches: the method of claim 1 as applied above. 
Latapie does not specifically teaches: wherein the roadway alert device does not have a line of sight with the video camera.
However, in a related field, Okumura teaches: wherein the roadway alert device does not have a line of sight with the video camera (¶ [0029] “As a result of presenting, to the driver along with presenting the target vehicle [vehicle 20 in FIG. 1] surroundings image, a clipped image capturing the target object [pedestrian 23 in FIG. 1 with reference number 41’] and the background objects [the scene in FIG. 1 with reference number 42’] that are visually recognizable by the driver; even if the displayed images are taken by cameras having a different line of sight than the line of sight of the driver”; the images captured by camera 32 and 31 are sent to the driving support device 30 in vehicle 20 even though camera 32 and camera 31 do not have the same line of sight as the driving support device 30 in vehicle 20 (see ¶ [0036])).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Latapie in view of  Matsuoka to incorporate the teachings of Okumura by including wherein the roadway alert device does not have a line of sight with the video camera in order to recognize the positional relationship with the target object and the surrounding objects by the driver of the target vehicle to which the driving support device (similar to the roadway alert device) is coupled to as disclosed by Okumura in ¶ [0029].

Regarding claims 13 and 19: the claim limitations are similar to those of claim 3; therefore, rejected in the same manner as applied above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (US 20210276586) teaches: a vehicle warning method, to avoid misjudgment caused by factors such as map precision and lane infringement of a vehicle, thereby improving warning accuracy. In an implementation of the first aspect, the vehicle warning device message corresponding to a first vehicle includes the position information of the first vehicle, an orientation of the first vehicle, and a speed of the first vehicle. The vehicle information of the second vehicle further includes a vehicle orientation of the second vehicle. Correspondingly, the vehicle warning device may determine, in the following manner based on the vehicle warning device message corresponding to the first vehicle, that the first vehicle is a dangerous vehicle in the left do-not-pass warning area or the right do-not-pass warning area. Chen specifically relates to claim 4 of the application. 
Schottland (US 20210158697) teaches: Systems, methods, and computer-executable instructions for detecting a delayed vehicle at an intersection include capturing, using a first camera, video frames of the intersection over a period of time. Positions of the vehicle from the video frames is determined. A status of a traffic control at the intersection is determined. ¶ [0026] “…In an operation 380, an alert is provided using the alert mechanism to one or more drivers of the vehicles. In an example, a light that may be located on a traffic light or road sign may be turned on or flashed to warn vehicles at the intersection of the alert condition”.
Yang (US 20180253973) teaches: a video analytics algorithm, system, and method for use in real time allowing accurate, reliable, and timely warnings that facilitate traffic safety and efficiency. 
Newman (US 10708547) teaches: a system and method for monitoring environmental and geological conditions based upon information is collected by a wide array of sensors 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665